184 F.3d 1380 (Fed. Cir. 1999)
MARC PLAVIN and TONI REISS, Parents and next friends of Rachel Leah Reiss-Plavin, Petitioners-Appellants,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Respondent-Appellee.
98-5168
United States Court of Appeals for the Federal Circuit
DECIDED: September 8, 1999Rehearing Denied; Suggestion for Rehearing In Banc Declined: October 20, 1999

Appealed from: United States Court of Federal Claims Judge Moody R. Tidwell
Robert T. Moxley, Gage and Moxley, of Cheyenne, Wyoming, argued for the petitioners-appellants.
Mary Hampton Mason, Attorney, Torts Branch, Civil Division, U.S. Department of Justice, of Washington, D.C., argued for the respondent-appellee. With her on the brief were Frank W. Hunger, Assistant Attorney General, Helene M. Goldberg, John Lodge Euler, and Gerard W. Fischer, Attorneys.
Before MAYER, Chief Judge, LOURIE, Circuit Judge, and BLACK, District Judge.*
MAYER, Chief Judge.


1
The judgment of the United States Court of Federal Claims is affirmed for the reasons set forth in this court's opinion in Hanlon v. Secretary of Health and Human Services, 98-5120, filed today.



NOTES:


*
  Honorable Bruce D. Black, District Judge, United States District Court for the District of New Mexico, sitting by designation.